Claims 19-23, 25, 31-33 and 41-43 are currently pending with claims 1-18, 24, 26-30, and 34-40 being canceled.  
The 112, second paragraph rejection is moot in view of the claim cancellation. 
The rejections over Fukushima in view of several references have been withdrawn in view of the present amendment and response.  Fukushima discloses a foamed profile comprising plant fibers which are excluded from the claimed flooring.  
Other rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-23, 31 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102492244 (hereinafter “CN’244”) in view of WO 2010/049530 to Bussels et al. (hereinafter “Bussels”) and US 4,072,790 to Creekmore et al. (hereinafter “Creekmore”) and US 4,138,521 to Brown (hereinafter “Brown”).   
CN’244 discloses a PVC foam board comprising 20-95 parts by weight of PVC, 0-70 parts by weight of a filler, 2-5 parts by weight of a stabilizer, 1-20 parts by weight of an acrylic resin modifier, 0-5 parts by weight of a lubricant, 0-5 parts by weight of a foaming agent, 0-30 parts by weight of a toughener (page 1).  In particular, the PVC foam board comprises 20-95 parts by weight of PVC, 0-70 parts 
CN’244 does not specifically disclose a flooring material comprising a PVC polymer layer adhered to the PVC foam board wherein the PVC polymer layer is comprised of a hot-pressed PVC wear layer, a hot-pressed PVC color film layer and PVC substrate layer.  There is no teaching or suggestion that the PVC foam board comprises a brightening agent and has a density of 0.8g/cc or greater.  CN’244 fails to teach a heat stabilizer comprising calcium stearate and zinc stearate with a mixing ratio of 1:1. 
Bussels, however, discloses a foamed PVC article comprising a PVC foam layer obtained from a resin composition composed of 40 to 70 wt% of PVC, 40 to 70 wt% of mineral filler, 1.5 wt% of a foaming agent, 12 phr of an acrylate processing aid, 6 phr of a toughening agent, 1.9 phr of a lubricant, 1.5 phr of Sn stabilizer and 9 
Bussels discloses the PVC foam layer having a density of less than 1.0 g/cc, preferably from 0.6 to 0.8 g/cc (page 6, lines 9-11).  The range of less than 1.0 g/cc overlaps the claimed range.  Bussels did not teach away from the use of the PVC foam layer having a density of 0.8-1.0 g/cc because nowhere did Bussels criticize or discredit the foam density of 0.8-1.0 g/cc would render the foam board unsatisfactory for its intended purpose.  This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the foam density 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PVC foam layer disclosed in CN’244 having a foam density disclosed in Bussels motivated by the desire to provide a light weight flooring material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a brightening agent taught by Bussels in the PVC foam board of CN’244 motivated by the desire to add color to the PVC foam board.  
Creekmore, however, discloses a PVC composition comprising a PVC resin, a plasticizer, a silica pigment, a heat stabilizer, a chelator, a lubricant, a surfactant and a slip-antiblock agent (abstract).  The PVC composition contains 1 to 3 parts by weight of a heat stabilizer comprising zinc stearate and calcium stearate in a weight ratio from 1:1 to 3.9:1 (column 2, lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the zinc stearate and calcium stearate disclosed in Creekmore for a heat stabilizer disclosed in CN’244 motivated by the desire to enhance the stabilization of the PVC resin composition against thermal and actinic degradation.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a flooring material as taught by Brown because such is a typical structure of the flooring material and Brown provides necessary details to practice the invention of CN’244.  
Brown does not explicitly the hot-pressed PVC wear layer and the hot-pressed PVC color film layer. However, the hot-pressing is a product-by-process limitation not as yet shown to produce a patentably distinct flooring material. The examiner takes the position that the flooring material of CN’244 in view of Bussels Creekmore, and Brown is identical to or only slightly different than the claimed flooring material prepared by the claimed hot pressing, because both flooring materials are formed from the same materials, having structural similarity. 
The flooring material comprises a PVC foam layer 8, a PVC substrate layer 1, a PVC blown foam layer 5 with a print layer 6 thereon, and a PVC wear layer 7.  The 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with CN’244 in view of Bussels, Creekmore and Brown. 
	
Applicant alleges that Brown fails to disclose a PVC color film layer hot-pressed onto a PVC substrate layer and the PVC substrate bonded to the PVC foam layer 
The examiner respectfully disagrees. 
As previously discussed, hot-pressing is a product-by-process limitation not as yet shown to produce a patentably distinct flooring material. The examiner takes the position that the flooring material of CN’244 in view of Bussels Creekmore, and Brown is identical to or only slightly different than the claimed flooring material prepared by the claimed hot pressing, because both flooring materials are formed from the same materials, having structural similarity. 
The resulting flooring material comprises a PVC foam layer 8, a PVC substrate layer 1, a PVC blown foam layer 5 with a print layer 6 thereon, and a PVC wear layer 7.  The PVC substrate layer is composed of a non-woven tissue impregnated with a PVC resin.  The decoration is in the form of a uniform or patterned color with a profile structure such that it is made by printing different amounts of foamable composition, and optionally non-foamable composition on the PVC substrate layer, and then heating the printed product to cause foaming and to gel the composition to form a decorative foam layer corresponding to the claimed PVC color film layer.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
The Brown PVC substrate layer composed of a non-woven tissue impregnated with a PVC resin is corresponding to the claimed PVC substrate layer.  The decorative foam layer reads on the claimed color film layer.  As the claim is not specific about the chemistry of the PVC substrate layer so as to exclude Brown’s non-woven tissue from the claimed PVC polymer substrate layer and there is a motivation to combine teachings of CN’244 and Brown, a prima facie case of obviousness is said to exist.  

Claims 19-23, 25, 31-33, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over CN’244 in view of Bussels and Creekmore and US 2014/329062 to Song (hereinafter “Song”). 
CN’244 discloses a PVC foam board comprising 20-95 parts by weight of PVC, 0-70 parts by weight of a filler, 2-5 parts by weight of a stabilizer, 1-20 parts by weight of an acrylic resin modifier, 0-5 parts by weight of a lubricant, 0-5 parts by weight of a foaming agent, 0-30 parts by weight of a toughener (page 1).  In particular, the PVC foam board comprises 20-95 parts by weight of PVC, 0-70 parts 
CN’244 does not specifically disclose a flooring material comprising a PVC polymer layer adhered to the PVC foam board wherein the PVC polymer layer is comprised of a hot-pressed PVC wear layer, a hot-pressed PVC color film layer and PVC substrate layer, and wherein the PVC polymer layer has a thickness of 1.6 to 2.6 mm.  There is no teaching or suggestion that the PVC foam board comprises a brightening agent and has a density of 0.8g/cc or greater.  CN’244 fails to teach a heat stabilizer comprising calcium stearate and zinc stearate with a mixing ratio of 1:1. 
Bussels, however, discloses a foamed PVC article comprising a PVC foam layer obtained from a resin composition composed of 40 to 70 wt% of PVC, 40 to 70 wt% of mineral filler, 1.5 wt% of a foaming agent, 12 phr of an acrylate processing 
Bussels discloses the PVC foam layer having a density of less than 1.0 g/cc, preferably from 0.6 to 0.8 g/cc (page 6, lines 9-11).  The range of less than 1.0 g/cc overlaps the claimed range.  Bussels did not teach away from the use of the PVC foam layer having a density of 0.8-1.0 g/cc because nowhere did Bussels criticize or discredit the foam density of 0.8-1.0 g/cc would render the foam board unsatisfactory for its intended purpose.  This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PVC foam layer disclosed in CN’244 having a foam density disclosed in Bussels motivated by the desire to provide a light weight flooring material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a brightening agent taught by Bussels in the PVC foam board of CN’244 motivated by the desire to add color to the PVC foam board.  
Creekmore, however, discloses a PVC composition comprising a PVC resin, a plasticizer, a silica pigment, a heat stabilizer, a chelator, a lubricant, a surfactant and a slip-antiblock agent (abstract).  The PVC composition contains 1 to 3 parts by weight of a heat stabilizer comprising zinc stearate and calcium stearate in a weight ratio from 1:1 to 3.9:1 (column 2, lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the zinc stearate and calcium stearate disclosed in Creekmore for a heat stabilizer disclosed in CN’244 
Song, however, discloses a multi-purpose tile installed on floors comprising a foam base layer bonded to an upper substrate layer of non-foam plastic.  The foam base layer comprises a PVC foam layer having a thickness of 2 to 6 mm while the upper substrate layer comprises a PVC polymer layer having a thickness of 0.1 to 2 mm (paragraphs 44, 50, 54, 55 and 57).  The bonding process includes applying a sufficient pressurization and temperature to the foam base layer and the upper substrate layer so as to provide a good surface to surface bond between the layers without unduly increasing the density of the foam layer compared to the density of the foam layer in a non-compressed condition (paragraph 48).  Each of the layers of the multi-purpose tile preserves its thickness and density after being pressed (paragraphs 64-69).  The foam layer and the upper substrate are thus formed as distinctive layers.  The multi-purpose tile further includes a PVC wear layer 36, a PVC design layer 34 on the PVC upper substrate layer (figure 2A; and paragraphs 60 and 62).  
Song further discloses a floor tile comprising a first floor member 102 and a second floor member or an underlayer 104 that has the same identical size and shape as the first floor member (paragraph 99 and figures 9 and 10).  The first floor member 102 comprises a PVC wear layer, a PVC design layer, a PVC upper substrate layer and a PVC foam layer (paragraph 100).  The second floor member or an underlayer is a foam layer that is structurally the same to the PVC foam layer of the first floor 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a PVC wear layer, a PVC design layer and a PVC upper substrate layer disclosed in Song on the PVC foam layer disclosed in CN’244 motivated by the desire to form a multi-purpose tile having good impact resistance, thermal insulation and acoustical insulation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an underlayer on the surface of the PVC foam layer opposite the PVC polymer layer motivated by the desire to enable the floor title to conform to surface irregularities and lie flat on the floor base.  
Applicant alleges that the claim is not rendered obvious in view of the combined disclosures of CN’244, Bussels, Creekmore and Song because Song does not teach the flooring as presently claimed.  The examiner respectfully disagrees. 
Song discloses a floor tile comprising a foam base layer bonded to a substrate layer of non-foam plastic (abstract).  The foam base layer comprises a PVC foam layer having a thickness of 2 to 6 mm while the upper substrate layer comprises a PVC polymer layer having a thickness of 0.1 to 2 mm (paragraphs 44, 50, 54, 55 and 57).  A PVC wear layer 36, a PVC design layer 34 are further provided on the substrate layer (figure 2A; and paragraphs 60 and 62).  The wear layer, the design layer, the substrate layer and the foam base layer are laminated 
As there is a motivation to combine CN’244, Bussels, Creekmore and Song to arrive at the claimed invention, a prima facie case of obviousness is said to exist. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788